                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SOLOMON MARCELLUS MILLER,                  :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 19-CV-0231
                                           :
PECO EXELON, et al.,                       :
     Defendants.                           :

                                          ORDER

       AND NOW, this 26th day of February, 2019, upon consideration of Plaintiff Solomon

Marcellus Miller’s Motion to Proceed In Forma Pauperis, (ECF No. 8), and Amended

Complaint (ECF No. 10), and the “Motion Appointing Executors” filed by Orlando Antonio

Acosta (ECF No. 9) it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED.

       2. The Complaint and Amended Complaint are DEEMED filed.

       3. The Amended Complaint, which is the operative pleading in this matter, is

DISMISSED with prejudice as legally baseless pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       4.   The “Motion Appointing Executors” is DENIED.

       5.   The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:

                                                 /s/ Gerald Austin McHugh
                                           _____________________________________
                                           United States District Judge




 
 
